Pashmakt, J.
(concurring). I concur with the majority in affirming the conviction of the defendants in this matter. I fully join in Parts I, II and IV of the majority opinion. I am, however, rather troubled by Part III, which concerns the possible infringement by the Collingswood ordinance upon rights protected by the first amendment to the federal constitution and N. J. Const. (1947) Art. I, ¶ 6, and while I concur in the result, I do so reluctantly and would decide *372the case on much narrower grounds and with a much less expansive sweep than do my brethren.
It is now well established that “commercial speech” is not as completely protected by the first amendment1 as other types of speech. Eg., Pittsburgh Press Co. v. Pittsburgh Comm. on Human Relations, 413 U. S. 376, 93 S. Ct. 2553, 37 L. Ed. 2d 669 (1973); Capital Broadcasting Co. v. Kleindienst, 405 U. S. 1000, 92 S. Ct. 1289, 31 L. Ed. 2d 472 (1972) affirming 333 F. Supp. (D. D. C. 1971) (3 judge court); New York Times v. Sullivan, 376 U. S. 254, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964); Murdock v. Pennsylvania, 319 U. S. 105, 63 S. Ct. 870, 87 L. Ed. 1292 (1943); Jamison v. Texas, 318 U. S. 413, 63 S. Ct. 669, 87 L. Ed. 869 (1943); Valentine v. Chrestensen, 316 U. S. 52, 62 S. Ct. 920, 86 L. Ed. 1262 (1942); Hood v. Dun & Bradstreet, Inc., 486 F. 2d 25 (5 Cir. 1973), cert. denied 415 U. S. 985, 94 S. Ct., 1580, 39 L. Ed. 2d 882 (1974); Rockville Reminder, Inc. v. United States Postal Service, 480 F. 2d 4 (2 Cir. 1973); United States v. Bob Lawrence Realty, Inc., 474 F. 2d 115 (5 Cir. 1973), cert. denied 414 U. S. 826, 94 S. Ct. 131, 38 L. Ed. 2d 59 (1974); United States v. Hunter, 459 F. 2d 205 (4 Cir. 1972), cert. denied 409 U. S. 934, 93 S. Ct. 235, 34 L. Ed. 2d 189 (1972); George R. Whitten, Jr., Inc. v. Paddock Pools, Inc., 424 F. 2d 25 (1 Cir. 1970), cert. denied 400 U. S. 850, 91 S. Ct. 54, 27 L. Ed. 2d 88 (1970); Banzhaf v. F. C. C., 132 U. S. App. D. C. 14, 405 F. 2d 1082 (D. C. Cir. 1968), cert. denied 396 U. S. 842, 90 S. Ct. 50, 24 L. Ed. 2d 93 (1969); Boscia v. Warren, 359 F. Supp. 900 (E. D. Wis. 1973); Holiday Magic, Inc. v. Warren, 357 F. Supp. 20 (E. D. Wis. 1973); Sunday Mail, Inc. v. Christie, 312 F. *373Supp. 677 (C. D. Cal. 1970); Passaic Daily News v. Blair, 63 N. J. 474 (1973); United Advertising Corp. v. Raritan, 11 N. J. 144 (1952); Supermarkets General Corp. v. Sills, 93 N. J. Super. 326 (Ch. Div. 1966); see Breard v. Alexandria, 341 U. S. 622, 71 S. Ct. 920, 95 L. Ed. 1233 (1951)2. The distinction is a logical corollary of the modern understanding of the first amendment as primarily protecting communication of ideas and promoting the operation of democratic processes. Holiday Magic, Inc. v. Warren, supra, 357 F. Supp. at 25-26. See generally, Brennan “The Supreme Court and the Meiklejohn Interpretation of the Eirst Amendment,” 79 Harv. L. Rev. 1 (1965).
The boundaries of commercial speech have proven somewhat difficult to fix, see generally, Holiday Magic, Inc., supra at 25; Note, “Ereedom of Expression in the Commercial Context,” 78 Harv. L. Rev. 1191 (1965). The mere fact that speech is uttered by a corporation or association organized for economic gain, Thornhill v. Alabama, 310 U. S. 88, 60 S. Ct. 736, 84 L. Ed. 1093 (1940) (union); Grosjean v. American Press Co., 297 U. S. 233, 56 S. Ct. 444, 80 L. Ed. 660 (1935) (newspaper corporation); First National Bank of Boston v. Attorney General, Mass., 290 N. E. 2d 526 (Mass. Sup. Jud. Ct. 1972) (bank corporation), or that the primary purpose of the speech itself is economic gain, Smith v. California, 361 U. S. 147, 150, 80 S. Ct. 215, 4 L. Ed. 2d 205 (1959); Thomas v. Collins, 323 U. S. 516, 65 S. Ct. 315, 89 L. Ed. 430 (1945), does not in and of itself *374deprive the speech of first amendment protection. The test, as enunciated in New York Times v. Sullivan, supra, 376 U. S. at 266, 84 S. Ct. 710 and Pittsburgh Press Co. v. Pittsburgh Comm. on Human Relations, supra, 413 U. S. at 385, 93 S. Ct. 2553, flows more directly from the conceptual foundations of the distinction: Speech is “commercial” if it occurs in a commercial context and does not involve a bona fide attempt to communicate information, express opinion, recite grievances or protest claimed abuses concerning matters of public interest.
In this case, the speech involved was that of persons engaged in taking an opinion poll surveying listener preferences for a radio station. The polltakers were not attempting to communicate any ideas; they were hired merely to assist the radio station in its efforts to acquire greater advertising revenues.
Characterizing speech as “commercial” does not necessarily deprive it of all first amendment protections. At the very least, however, it frees the municipality from the onus of having to demonstrate that the ordinance is justified by a “compelling state interest” as it ordinarily must in first amendment cases. Williams v. Rhodes, 393 U. S. 23, 89 S. Ct. 5, 21 L. Ed. 2d 24 (1968); United States v. O’Brien, 391 U. S. 367, 376-377, 88 S. Ct. 1673, 20 L. Ed. 2d 672 (1968); NAACP v. Button, 371 U. S. 415, 438, 83 S. Ct. 328, 9 L. Ed. 2d 405 (1963); Thomas v. Collins, 323 U. S. 516, 529-530, 65 S. Ct. 315, 89 L. Ed. 430 (1945). The ordinance is rationally related to the legitimate ends of protecting residents against crime and invasions of their privacy. Moyant v. Paramus, 30 N. J. 528 (1959). Stripped of provisions which are recognized by the majority as unconstitutional, the ordinance in this case is no more objectionable than the one upheld in Breard v. Alexandria, 341 U. S. 622, 71 S. Ct. 920, 95 L. Ed. 1233 (1951), which, in effect, entirely prohibited commercial canvassing. In my view, that case is dis-positive of the facts before the Court today.
*375The majority chooses not to rely on the “commercial speech” doctrine, characterizing it as “dubious.”3 Ante at 362-363. While I share the majority’s lack of enthusiasm for this distinction and am not all sure that I would have chosen to create it if we were writing on a clean slate, the analysis adopted by the majority seems to me still less satisfactory. Rather than recognizing that municipalities may regulate commercial speech more strictly than they may regulate other types of speech, the majority attempts to find a rationale within the first amendment to uphold the ordinance which would be applicable to all forms of speech. Such an effort is not only unnecessary, but, as I have elaborated in my opinion in Hynes v. Mayor and Council of Oradell, 66 N. J. 376 (1974), also decided today, leads the Court in that case to uphold what are, in my view, clearly unconstitutional restrictions on protected speech. Indeed, even the “pruned” Oollingswood ordinance, which is ostensibly directed at commercial speech, may be unconstitutional insofar as it sweeps in (inadvertently I suspect) protected speech, e. g., opinion polls conducted by elected officials for purposes of informing themselves of the views of their constituents or by newspaper seeking to determine the attitudes of *376the public on significant issues. See Talley v. California, 362 U. S. 60, 80 S. Ct. 536, 4 L. Ed. 2d 559 (1960); Thomas v. Collins, supra, 323 U. S. at 540, 65 S. Ct. 315; Wulp v. Corcoran, 454 F. 2d 826 (1 Cir. 1972); Strasser v. Doorley, 432 F. 2d 567 (1 Cir. 1970). Construing the ordinance so as to render it constitutional (See State v. Zito, 54 N. J. 206, 218 (1969)) I would exclude such protected activities from coverage under sections 1 and 2 of the Collingswood ordinance.
I concur in the result only.
P ashman, J., concurring in the result.
For affirmance — Justices Jacobs, Hall, -Sullivan, Pash-man and Clifford and Judges Conford and Collestbr — 7.
For reversal — None.

Defendants do not suggest that 7SÍ. J. Const. (1947) Art. 1, IT 6 affords them more protection than does the first amendment, and therefore I see no need to pursue that issue here. We are, of course, not bound to limit the protection provided by our State constitution to that provided by the federal constitution. Robinson v. Cahill, 62 N. J. 473 (1973) cert. denied 414 U. S. 976, 94 S. Ct. 292, 38 L. Ed. 2d 219 (1973).


The doctrine has, of course, not gone without criticism. See Cammarano v. United States, 358 U. S. 498, 513-515, 79 S. Ct. 524, 3 L. Ed. 2d 462 (1959) (Douglas, J. concurring) ; Dun & Bradstreet, Inc. v. Grove, 404 U. S. 898, 92 S. Ct. 204, 30 L. Ed. 2d 175 (1971) (Douglas, J. dissenting from denial of certiorari) ; Pittsburgh Press Co. v. Pittsburgh Comm. on Human Relations, supra, 413 U. S. at 397-400, 93 S. Ct. 2553, 37 L. Ed. 2d 669 (Douglas, J. dissenting) ; Redish, “The Eirst Amendment in the Marketplace: Commercial Speech and the Values of Eree Expression,” 39 Geo. Wash. L. Rev. 472 (1971). After Pittsburgh Press, though, its continued validity scarcely seems in doubt.


The majority apparently relies on the opinions of Justice Douglas and the view that cases subsequent to Valentine v. Chrestensen, supra, have generally restricted the doctrine to advertisements. The cases do not uniformly support the latter view. See Hood v. Dun & Bradstreet, Inc., 486 F. 2d 25 (5 Cir. 1973) (credit report) ; Rockville Reminder, Inc. v. U. S. Postal Service, 480 F. 2d 4 (2 Cir. 1973) (attachment of private receptacles to rural mailboxes) ; George R. Whitten, Jr., Inc. v. Paddock Pools, Inc., 424 F. 2d 25 (1 Cir. 1970) (solicitation of government officials) ; Boscia v. Warren, 359 F. Supp. 900 (E. D. Wis. 1973) (trade name) ; Holiday Magic v. Warren, 357 F. Supp. 20 (E. D. Wis. 1973) (solicitation of sales in pyramid scheme) ; Sunday Mail, Inc. v. Christie, 312 F. Supp. 677 (C. D. Cal. 1970) (distribution of newspapers). Compare Breard v. Alexandria, 341 U. S. 622, 71 S. Ct. 920, 95 L. Ed. 1233 (1951) with Martin v. Struthers, 319 U. S. 141, 63 S. Ct. 862, 87 L. Ed. 1313 (1943) (house-to-house solicitation). The eloquent concurrences and dissents of Justice Douglas are just that.